FILED
                            NOT FOR PUBLICATION
                                                                             APR 26 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OWNER-OPERATOR INDEPENDENT                        No. 15–16429
DRIVERS ASSOCIATION, INC., et al.,
                                                  D.C. No. 2:14-cv-00186-MCE-AC
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM*

RICHARD COREY, et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Morrison C. England, District Judge, Presiding

                        Argued and Submitted April 19, 2017
                             San Francisco, California

Before: REINHARDT and TASHIMA, Circuit Judges, and MOLLOY,** District
Judge.

       Owner-Operator Independent Drivers Association, Inc. appeals the district

court’s order dismissing for lack of subject matter jurisdiction its challenge to



        *
              This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **    The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.
Appellees’ enforcement of the Truck and Bus Regulation, an EPA-approved rule

concerning heavy vehicle emissions. Because, “as a practical matter,” the

Association’s suit challenges the EPA Administrator’s final action in approving the

Regulation as part of California’s State Implementation Plan, we affirm. Cal.

Dump Truck Owner’s Ass’n v. Nichols, 784 F.3d 500, 507 (9th Cir. 2015), cert

denied 136 S. Ct. 403 (Nov. 2, 2015). See also 42 U.S.C. § 7607(b)(1). We need

not reach the issue of whether the EPA was a necessary and indispensable party to

the action.

      AFFIRMED.




                                         2